Exhibit (10)(hh)
J. ALEXANDER’S CORPORATION (THE “COMPANY”)
SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION
I. DIRECTOR COMPENSATION. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.

          RETAINERS   2009  
Board retainer
  $ 15,000  

In addition, non-employee directors are paid a fee of $1,500 for each attended
meeting of the Board or any Committee of which he or she is a member. Each
director who is not also an employee of the Company is eligible for grants of
non-qualified stock options under the Amended and Restated 2004 Equity Incentive
Plan. Generally, directors who are not employees of the Company have been
awarded options to purchase 10,000 shares of Common Stock upon joining the Board
and options to purchase 1,000 shares of Common Stock for each succeeding year of
service, with the exercise price equal to the fair market value of the Common
Stock on the date of grant. Pursuant to the terms of the Amended and Restated
2004 Equity Incentive Plan, no non-employee director is eligible for a grant of
incentive stock options under the Plan.
II. EXECUTIVE OFFICER COMPENSATION. The following table sets forth the 2009
annual base salaries and the fiscal 2008 performance bonuses provided to the
Company’s Chief Executive Officer, Chief Financial Officer and other highly
compensated executive officers (the “Named Officers”).

                              FISCAL             2008             BONUS
EXECUTIVE OFFICER   2009 SALARY   AMOUNT  
Lonnie J. Stout II
  $ 376,000     $ —  
R. Gregory Lewis
  $ 196,000     $ —  
J. Michael Moore
  $ 155,000     $ —  
Mark A. Parkey
  $ 155,000     $ —  

Given the current economic environment, the Company determined not to establish
a cash incentive bonus program for executive officers based on performance
targets for 2009.
The Named Officers are eligible to receive incentive awards pursuant to the
Company’s equity incentive plans.
III. ADDITIONAL INFORMATION. The foregoing information is summary in nature.
Additional information regarding director and Named Officer compensation will be
provided in the Company’s proxy statement to be filed in connection with the
2009 annual meeting of shareholders.

51